              Case 5:18-cr-00258-EJD Document 978 Filed 08/28/21 Page 1 of 10



                                                                        March 31, 2020
 1 ADAM A. REEVES (NYBN 2363877)
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)

 6 ROBERT S. LEACH (CABN 196191)
   VANESSA BAEHR-JONES (CABN 281715)
 7 Assistant United States Attorneys
                                                                      Dkt.# 382
 8           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 9           Telephone: (408) 535-5061
             Fax: (408) 535-5066
10           Vanessa.Baehr-Jones@usdoj.gov
11 Attorneys for United States of America

12                                  UNITED STATES DISTRICT COURT
13                                NORTHERN DISTRICT OF CALIFORNIA
14                                          SAN JOSE DIVISION
15
     UNITED STATES OF AMERICA,                   )   CASE NO. 18-CR-00258 EJD
16                                               )
             Plaintiff,                          )   UNITED STATES’ MOTION FOR
17                                               )   EXAMINATION OF DEFENDANT ELIZABETH
        v.                                       )   HOLMES PURSUANT TO FEDERAL RULE OF
18                                               )   CRIMINAL PROCEDURE 12.2(c)
     ELIZABETH HOLMES and RAMESH                 )
19                                               )   Date: April 15, 2020
     “SUNNY” BALWANI,
                                                 )   Time: 10 a.m.
20                                               )
             Defendants.
                                                 )   [FILED PROVISIONALLY UNDER SEAL
21                                               )   PURSUANT TO COURT ORDER OF JANUARY
                                                 )   13, 2020]
22                                               )
                                                 )
23                                               )
                                                 )
24                                               )
                                                 )
25                                               )
                                                 )
26

27

28

     GOV. MOT. TO EXAMINE DEF. HOLMES            1
     18-CR-00258 EJD
             Case 5:18-cr-00258-EJD Document 978 Filed 08/28/21 Page 2 of 10




 1                                  NOTICE OF MOTION AND MOTION

 2         TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

 3         PLEASE TAKE NOTICE that on April 15, 2020, at 10:00 a.m., or as soon thereafter as counsel

 4 may be heard telephonically, the United States of America will and hereby does move for an

 5 examination of Defendant Elizabeth Holmes pursuant to Federal Rule of Criminal Procedure 12.2(c)(1).

 6         This motion is based upon the following Memorandum of Points and Authorities, the March 31,

 7 2020, Declaration of Vanessa Baehr-Jones and accompanying exhibits, oral argument, the pleadings and

 8 exhibits on file, and any other evidence the Court may consider.

 9 DATED: March 31, 2020                                       Respectfully submitted,

10                                                             ADAM A. REEVES
                                                               Attorney for the United States,
11
                                                               Acting Under Authority Conferred
12                                                             By 28 U.S.C. § 515

13                                                             /s/ Vanessa Baehr-Jones
                                                               ________________________
14                                                             JEFF SCHENK
                                                               JOHN C. BOSTIC
15                                                             ROBERT S. LEACH
                                                               VANESSA BAEHR-JONES
16
                                                               Assistant United States Attorneys
17

18

19

20

21

22

23

24

25

26

27

28

     GOV. MOT. TO EXAMINE DEF. HOLMES              2
     18-CR-00258 EJD
                Case 5:18-cr-00258-EJD Document 978 Filed 08/28/21 Page 3 of 10




 1                            MEMORANDUM OF POINTS AND AUTHORITIES

 2                                               INTRODUCTION

 3          On December 16, 2019, Defendant Elizabeth Holmes filed her Notice Pursuant to Federal Rule

 4 of Criminal Procedure 12.2(b). The notice states that she “may introduce expert evidence at trial related

 5 to a mental condition bearing on guilt.” The notice goes on to state that the expert “may further testify

 6 regarding a forensic evaluation of Ms. Holmes,” and “regarding present diagnoses of Post-Traumatic

 7 Stress Disorder (PTSD), depression, and anxiety.” At the request of the government, Holmes

 8 supplemented this notice in a letter to the government on January 17, 2020, providing the government

 9 with (1) the name of her Rule 12.2(b) expert, Dr. Mindy Mechanic; (2) a short summary of the expert’s
10 potential testimony; and (3) the tests the expert either administered or will administer during her

11 examination(s) of Holmes. (Baehr-Jones Decl., Exh. 1.) On March 24, 2020, the government requested

12 Holmes participate in a government examination pursuant to Federal Rule of Criminal Procedure

13 12.2(c)(1)(B). (Id., Exh. 2.) Holmes responded on March 26, 2020, indicating that she would not

14 submit to a government examination absent an order from the Court. (Id., Exh. 3.)

15          Accordingly, the government hereby moves for the Court to order a government examination of

16 Holmes pursuant to Rule 12.2(c)(1)(B). Holmes’s Rule 12.2(b) notice triggered the government’s right

17 to move for such an examination under the rule. 1 As the Supreme Court stated in Kansas v. Cheever,

18 571 U.S. 87, 94 (2013), the government’s ability to examine the defendant and to present its own expert

19 testimony is “the only effective means of challenging [Rule 12.2(b) expert testimony].” Fundamental

20 fairness and “the core truth-seeking function of the trial” therefore dictate that the government experts

21 be afforded the opportunity to examine Holmes. Id. at 95. Moreover, Holmes waived her right to

22 remain silent to questions concerning her mental capacity to form the requisite intent when she filed her

23 Rule 12.2(b) notice and placed her mental condition at issue. Id. at 94–97. Accordingly, the Court

24 should order Holmes to participate in a government exam.

25 //

26

27          1
            Defense counsel incorrectly asserted during the January 13, 2020, hearing that this right will
28 only be triggered after the deadline for expert disclosures. It is the notice provision, however, and not
   defendant’s disclosures that gives rise the government’s right to examine. See Fed. R. Crim. P. 12.2(c).
     GOV. MOT. TO EXAMINE DEF. HOLMES                3
     18-CR-00258 EJD
                Case 5:18-cr-00258-EJD Document 978 Filed 08/28/21 Page 4 of 10




 1          Specifically, the government requests an order permitting the government’s experts to examine

 2 Holmes during video-recorded, in-person interviews not to exceed 14 hours—the same amount of time

 3 as Dr. Mechanic’s in-person evaluation of Holmes in August 2019. The examination would occur

 4 outside the presence of government and defense counsel at a neutral location and be completed no later

 5 than May 13, 2020, under terms set forth more fully below. The government further requests the Court

 6 order Holmes to produce discovery relating to her Rule 12.2(b) defense to which the government is

 7 entitled under Federal Rule of Criminal Procedure 16.

 8          The government has noticed this motion to be heard telephonically on April 15, 2020. Since

 9 Holmes has asserted that the government’s request to examine her pursuant to Rule 12.2(c) implicates
10 her Fifth and Sixth Amendment rights, the government is concerned by a potential waiver of her

11 appearance during this hearing. 2 Accordingly, if Holmes is not able to appear telephonically

12                        , the government requests that Holmes provide the government and the Court with

13 documentation                                 so that the Court can make specific factual findings

14 justifying her non-appearance.

15                                                  ARGUMENT

16 I.       Fundamental Fairness Dictates That The Government Experts Have An Opportunity To
            Examine Holmes
17
            The government’s right to examine the defendant derives from Rule 12.2. Rule 12.2 imposes a
18
     notice requirement on the defense. Fed. R. Crim. P. 12.2(b). The purpose of this notice is to provide the
19
     government sufficient time to prepare to respond to the testimony of a defendant’s mental health expert
20
     and avoid unnecessary delays during trial. See Fed. R. Crim. P. 12.2, advisory committee notes. As the
21
     Eleventh Circuit explained:
22
            Rule 12.2 serves both efficiency and fairness purposes in criminal trials. It
23          implicates fairness because it alerts the Government to a defendant’s intention to
            introduce expert mental-health evidence, thereby giving the Government a chance
24          to prepare its own mental-health evidence in rebuttal. This, in turn, implicates
25          efficiency in the courts because the preparation of mental-health evidence
            frequently requires the use of expensive and time-consuming experts. Early notice
26          and reciprocity, then motivate the Rule 12.2 requirement.

27
            2
28           On March 30, 2020, Holmes submitted a waiver of her appearance at the April 1, 2020, status
     conference                                                                            .
     GOV. MOT. TO EXAMINE DEF. HOLMES                4
     18-CR-00258 EJD
             Case 5:18-cr-00258-EJD Document 978 Filed 08/28/21 Page 5 of 10




 1 LeCroy v. United States, 739 F.3d 1297, 1305 n.6 (11th Cir. 2014). See also United States v. Wilson,

 2 493 F. Supp. 2d 348 (E.D.N.Y. 2006); United States v. Johnson, 383 F. Supp. 2d 1145 (N.D. Iowa

 3 2005); United States v. Fell, 372 F. Supp. 2d 753 (D. Vt. 2005); United States v. Johnson, 362 F. Supp.

 4 2d 1043 (N.D. Iowa 2005), aff’d in part, 495 F.3d 951 (8th Cir. 2007); United States v. Sampson, 335 F.

 5 Supp. 2d 166 (D. Mass. 2004).

 6          Once a defendant provides notice under Rule 12.2(b), Rule 12.2(c) permits the court to order a

 7 defendant to submit to an examination by a government expert. Fed. R. Crim. P. 12.2(c); United States

 8 v. Lewis, 53 F.3d 29, 35 n.9 (4th Cir. 1995) (finding no error in a district court’s order compelling a

 9 United States mental health examination in light of the defendant’s 12.2(b) notice); United States v.
10 Phelps, 955 F.2d 1258, 1263 (9th Cir. 1992) (a defendant who places his sanity or mental state at issue

11 “can be compelled to submit to psychiatric examinations” on motion by the government); United States

12 v. Fell, No. 5:01-CR-12-01, 2017 WL 9938051, at *2 (D. Vt. June 1, 2017) (“[Rule 12.2(b)] notice

13 triggers the prosecution’s right to conduct an exam of its own.”). Such an order directing the defendant

14 to submit to a mental health examination by the government’s retained experts is necessary for the

15 government to be able to rebut any expert mental health evidence offered by the defendant. See

16 Cheever, 571 U.S. at 94.

17          Indeed, fundamental fairness dictates the government have this opportunity. See Fell, 2017 WL

18 9938051, at *2 (“It would be unfair to permit one side and not the other to introduce expert testimony on

19 this central issue.”). In Cheever, the Supreme Court explained that “[a]ny other rule would undermine

20 the adversarial process, allowing a defendant to provide the jury, through an expert operating as proxy,

21 with a one-sided and potentially inaccurate view of his mental state at the time of the alleged crime.”

22 571 U.S. at 94. The government’s expert cannot meaningfully address the defense expert’s conclusions

23 unless the government’s expert is “given similar access to the ‘basic tool’ of his or her area of expertise:

24 an independent review with and examination of the defendant.” United States v. Haworth, 942 F. Supp.

25 1406, 1407–08 (D.N.M. 1996). The government therefore has a compelling need to conduct its own

26 examination of Holmes.

27          Courts have consistently recognized the importance of a government exam as part of the truth-

28 seeking process of trial. In United States v. Albright, for instance, the Fourth Circuit emphasized the

     GOV. MOT. TO EXAMINE DEF. HOLMES                 5
     18-CR-00258 EJD
             Case 5:18-cr-00258-EJD Document 978 Filed 08/28/21 Page 6 of 10




 1 value of medical examinations by government experts. 388 F.2d 719, 724–25 (4th Cir. 1968). The

 2 court compared the various types of proof the government would be able to present to rebut an insanity

 3 defense: “cross-examination of defendant’s experts, lay testimony, and testimony of government

 4 experts predicated upon courtroom observations and hypothetical questions.” Id. at 725. But none of

 5 these forms of proof compared to a government expert’s ability to conduct his or her own exam:

 6 “Medical science . . . deems these poor and unsatisfactory substitutes for testimony based upon

 7 prolonged and intimate interviews between the psychiatrist and the defendant.” Id.; United States v.

 8 Beckford, 962 F. Supp. 748, 758 (E.D. Va. 1997). See also Haworth, 942 F. Supp. at 1407–08.

 9          Moreover, when a defendant places her own mental health at issue by filing a Rule 12.2 notice,

10 she waives the right to remain silent and creates the need for the type of examination that is essential to

11 the review and consideration of the defendant’s assertions. See, e.g., United States v. Curtis, 328 F.3d

12 141, 144–45 (4th Cir. 2003) (“When a defendant asserts a mental status defense and introduces

13 psychiatric testimony in support of that defense . . . he may be required to submit to an evaluation

14 conducted by the prosecution’s own expert. That defendant has no Fifth Amendment protection . . .

15 [T]he defendant waives his right to remain silent . . . by indicating that he intends to introduce

16 psychiatric testimony.”) (quoting Savino v. Murray, 82 F.3d 593, 604 (4th Cir. 1996) and citing

17 Buchanan v. Kentucky, 483 U.S. 402, 422–23 (1987)); Pawylk v. Wood, 248 F.3d 815, 825 (9th Cir.

18 2001) (“[A] defendant who asserts a mental status defense lacks a Fifth Amendment right to remain

19 silent regarding the mental status that he has placed at issue.”); Beckford, 962 F. Supp. at 763 (“[I]f a

20 defendant elects, with the advice of counsel, to put his mental status into issue . . . then he has waived

21 his right to refrain from self-incrimination arising from a mental health examination, and there is no

22 Fifth or Sixth Amendment concern.”).

23          The Supreme Court reaffirmed this principle in Cheever. In reversing the Kansas State Supreme

24 Court, the Court explained that where a defendant “offer[s] expert testimony about his inability to form

25 the requisite mens rea,” the Fifth Amendment does not bar the government from admitting defendant’s

26 statements to the government’s expert during a government exam under Rule 12.2(c). “When a

27 defendant presents evidence through a psychological expert who has examined him, the government

28 likewise is permitted to use the only effective means of challenging that evidence: testimony from an

     GOV. MOT. TO EXAMINE DEF. HOLMES                 6
     18-CR-00258 EJD
             Case 5:18-cr-00258-EJD Document 978 Filed 08/28/21 Page 7 of 10




 1 expert who has also examined him.” Id. (emphasis added).

 2          Accordingly, to ensure compliance with Rule 12.2 and to provide for fundamental fairness, the

 3 United States respectfully requests that this Court issue an order directing Holmes to submit to a mental

 4 health examination by the government’s experts, in accordance with the procedures and schedule set

 5 forth below.

 6 II.      The United States’ Experts Should Have Access To The Notes And Raw Test Data Of
            Holmes’s Expert And Any Mental Health Records
 7
            The government also moves to compel production of any mental health records in the possession
 8
     of Holmes. Holmes has waived the privilege associated with these records by putting her psychological
 9
     state in issue. See Jaffee v. Redmond, 518 U.S. 1, 15 n. 4 (1996) (“Like other testimonial privileges, the
10
     patient may of course waive the protection” of the psychotherapist-patient privilege.); Doe v. Oberweis
11
     Dairy, 456 F.3d 704, 718 (7th Cir. 2006); Kronenberg v. Baker & McKenzie LLP, 747 F. Supp. 2d 983,
12
     989 (N.D. Ill. 2010) (“[W]aiver is based upon the obvious principle of fairness that a party cannot inject
13
     his or her psychological treatment, conditions, or symptoms into a case and expect to be able to prevent
14
     discovery of information related to those issues.”); United States v. Wilson, 2012 WL 3890951, at *7
15
     (E.D.N.Y. Sept. 7, 2012) (applying the waiver rule in a criminal case where the defendant put his mental
16
     state at issue). See also United States v. Ives, 609 F.2d 930, 932 (9th Cir. 1978) (disagreeing with trial
17
     court’s exclusion of medical records as “too remote in time” and explaining that the records were
18
     relevant to determining the “continuing mental state” of a defendant who had placed his mental
19
     condition at issue in his defense). A party cannot on the one hand “advance[e] a claim to a court . . .
20
     while relying on its privilege to withhold from a litigation adversary materials that the adversary might
21
     need to effectively contest or impeach the claim.” John Doe Co. v. United States, 350 F.3d 299, 303 (2d
22
     Cir. 2003). Fairness dictates that the government experts have the ability to review such records in
23
     preparation for rebutting Holmes’s Rule 12.2 defense at trial.
24
            Holmes’s notice under Rule 12.2(b) also triggered her discovery obligations under Rule
25
     16(b)(1)(C)(ii). Rule 16(b)(1)(C)(ii) provides:
26
            (C) Expert witnesses.—The defendant must, at the government’s request, give to
27          the government a written summary of any testimony that the defendant intends to
            use under Rules 702, 703 or 705 of the Federal Rules of Evidence as evidence at
28          trial, if:
            ...
     GOV. MOT. TO EXAMINE DEF. HOLMES                  7
     18-CR-00258 EJD
                  Case 5:18-cr-00258-EJD Document 978 Filed 08/28/21 Page 8 of 10




 1                   (ii) the defendant has given notice under Rule 12.2(b) of an intent to
              present expert testimony on the defendant’s mental condition.
 2
              This summary must describe the witness’s opinions, the bases and reasons for
 3            those opinions, and the witness’s qualifications.

 4 Fed. R. Crim. P. 16(b)(1)(C). In a letter on December 4, 2019, and in subsequent court filings, the

 5 government has repeatedly requested Holmes produce Rule 16 discovery for Dr. Mechanic, but Holmes

 6 has not yet produced any report or summary of Dr. Mechanic’s testimony. (Baehr-Jones Exh. 4.)

 7            Holmes also has an obligation under Rule 16 to produce the test results, raw testing data, and

 8 notes for Dr. Mechanic’s examination of Holmes. 3 Rule 16(b)(1)(B) provides:

 9            (B) Reports of Examinations and Tests. If a defendant requests disclosure under
              Rule 16(a)(1)(F) and the government complies, the defendant must permit the
10            government, upon request, to inspect and to copy or photograph the results or
              reports of any physical or mental examination . . . if:
11
              (i)     the item is within the defendant’s possession, custody, or control; and
12
              (ii)     the defendant intends to use the item in the defendant’s case-in-chief at
13            trial, or intends to call the witness who prepared the report and the report relates
              to the witness’s testimony.”
14
     Fed. R. Crim. P 16(b)(1)(B). The advisory committee notes explain the importance of reciprocal
15
     discovery of expert findings: “In cases where both prosecution and defense have employed experts to
16
     conduct tests such as psychiatric examinations, it seems as important for the government to be able to
17
     study the results reached by defense experts which are to be called by the defendant as it does for the
18
     defendant to study those of government experts.” Fed. R. Crim. P 16(b)(1)(B), advisory committee
19
     notes.
20
              In response to Holmes’s discovery demands, the government fully intends to produce complete
21
     discovery for its experts’ examination of Holmes, including the video recording of the examination, a
22
     transcript of the recording, the raw testing data, and the experts’ notes, along with the experts’ complete
23
     report. Accordingly, pursuant to Rule 16(b)(1)(B), the Court should order Holmes to produce similarly
24
     fulsome discovery of Dr. Mechanic’s examinations of Holmes to the government. 4
25

26            3
             Under the current scheduling order, Dr. Mechanic’s notes must already be produced to the
27 government   by May 1, 2020, the current deadline for reverse-Jencks materials, as these materials
   constitute “statements” that relate to Dr. Mechanic’s testimony at trial. See Fed. R. Crim. P. 26.2
28 (disclosure of witness statements).
           4
             Based on counsel for Holmes’s statements during the March 20, 2020, hearing, Dr. Mechanic
     GOV. MOT. TO EXAMINE DEF. HOLMES                   8
     18-CR-00258 EJD
                Case 5:18-cr-00258-EJD Document 978 Filed 08/28/21 Page 9 of 10




 1 III.        The Court Should Order The Following Procedures To Ensure The Government Has The
               Same Access As Defendant’s Expert
 2
               The government requests the Court order the examination pursuant to Rule 12.2(c)(1)(B) to be
 3
     completed on or before May 13, 2020, under the following conditions:
 4
           •   The examination will occur over two consecutive days and will be scheduled from 9:00 a.m. to
 5             4:00 p.m. each day with an hour break for lunch.
 6
           •   The examination will be video recorded, and a transcript will be prepared. See United States v.
 7             Fell, 2015 WL 13781291, at *2 (D. Vt. Oct. 9, 2015) (Video recording the examination is
               “consistent with the American Bar Association’s Guidelines on Criminal Justice Mental Health
 8             Standards[.]”). The government does not object to Holmes’s request for the video to capture the
               examiner as well as the defendant, nor to her request for simultaneous production of the video to
 9             both the government and the defense. (See Baehr-Jones Decl. Exh. 3, at 2.)
10
           •   No counsel will be present during the examination. No one but Holmes and one forensic
11             examiner will be present during the examination.

12         •   The examination will occur in a hotel conference room, or other neutral location, to be
               determined by the parties.
13

14         •   Dr. Daniel Martell will conduct psychological testing during the first day of the examination.
               Tests will not be provided to Holmes in advance of the examination.
15
           •   Dr. Renee Binder will conduct a psychiatric evaluation during the second day of the
16             examination.
17
     IV.       The Court Should Set A Schedule For Rule 12.2(b) Litigation
18
               On December 30, 2019, the government submitted an administrative motion seeking a separate
19
     schedule for the Rule 12.2(b) litigation. A separate schedule was necessary because the existing trial
20
     schedule did not contemplate the scheduling of a government examination of Holmes, nor the timing for
21
     the government’s subsequent disclosures, litigation concerning the defense, and the Daubert and
22
     motions hearing on the Rule 12.2(b) defense. During the February 10, 2020, hearing, the Court began to
23
     set a schedule for the Rule 12.2(b) process, but ultimately held the schedule in abeyance pending the
24
     outcome of Defendant Ramesh Balwani’s motion to sever. The government now requests the Court set
25
     the following schedule for litigation concerning the Rule 12.2(b) defense:
26

27 conducted at least two sets of examinations of Defendant Holmes. In addition to the 14 hours of in-
   person interviews and testing completed in August 2019, the defense scheduled a second examination
28 for late March or early April 2020. The government is entitled to discovery of the results for both
   mental examinations pursuant to Rule 16(b)(1)(B).
     GOV. MOT. TO EXAMINE DEF. HOLMES                   9
     18-CR-00258 EJD
             Case 5:18-cr-00258-EJD Document 978 Filed 08/28/21 Page 10 of 10




 1      •   Government examination of Holmes                                       May 13, 2020 (or earlier)
 2      •   Government expert report and disclosures                               June 1, 2020
 3      •   Motions relating to Rule 12.2(b) defense                               June 15, 2020
 4      •   Oppositions to Rule 12.2(b) motions                                    June 29, 2020
 5      •   Replies to Rule 12.2(b) motions                                        July 6, 2020
 6      •   Daubert hearing and hearing on motions                                 July 9, 2020 (pretrial conf.)
 7
                                                     CONCLUSION
 8
            For the foregoing reasons, the government requests the Court issue an order directing Holmes to
 9
     (1) submit to a government examination no later than May 13, 2020, under the terms set forth above;
10
     (2) produce no later than April 29, 2020, all reports, test results, raw testing data, and notes, for any and
11
     all examinations and interviews completed by Holmes’s retained mental health experts, including all
12
     examinations and interviews conducted by Dr. Mechanic; and (3) produce no later than May 1, 2020, all
13
     other psychological and/or mental health records for Holmes currently in her custody or control. The
14
     government further requests the Court set the above schedule for the Rule 12.2 process.
15
     DATED: March 31, 2020                                          Respectfully submitted,
16
                                                                    ADAM A. REEVES
17                                                                  Attorney for the United States,
18                                                                  Acting Under Authority Conferred
                                                                    By 28 U.S.C. § 515
19
                                                                    /s/ Vanessa Baehr-Jones
20                                                                  ________________________
                                                                    JEFF SCHENK
21                                                                  JOHN C. BOSTIC
                                                                    ROBERT S. LEACH
22                                                                  VANESSA BAEHR-JONES
23                                                                  Assistant United States Attorneys

24

25

26

27

28

     GOV. MOT. TO EXAMINE DEF. HOLMES                  10
     18-CR-00258 EJD
